Case 2:19-cv-07672-DMG-KS Document 1-1 Filed 09/04/19 Page 1 of 6 Page ID #:19




                  EXHIBIT A
      Case 2:19-cv-07672-DMG-KS Document 1-1 Filed 09/04/19 Page 2 of 6 Page ID #:20




                                                   Accounts

Dailyhumor_4u

4.4M Followers
- +70K Followers Weekly
- 200 Million Weekly impressions
- 74% USA Audience



  +    ADVERTISE ON DAILYHUMOR!
       Case 2:19-cv-07672-DMG-KS Document 1-1 Filed 09/04/19 Page 3 of 6 Page ID #:21




MENU




                                                           i



                                                                     DAILY
                                                                    HU OR




Thefuck.tv

1.3M+ Total Followers I 10k Daily New Followers
- 50 Million Weekly impressions
- 75% USA Audience



  +     ADVERTISE ON THEFUCK.TV!
       Case 2:19-cv-07672-DMG-KS Document 1-1 Filed 09/04/19 Page 4 of 6 Page ID #:22



                                                                 4
MENU




                                                                      THEFialiCKsad




                       Any questions? Don't hesitate to contact us!

   Send us a message and one of our team members will try to get back to you as quick as possible.



                                          CONTACT US




© 2018.Lit Media Group.
                                                                                      f          in
All Rights Reserved.
             Case 2:19-cv-07672-DMG-KS Document 1-1 Filed 09/04/19 Page 5 of 6 Page ID #:23
       7:56 /

                                            thefuck.tv                                                           •• •




      THEF6CKAL1                       2,629                    2.1M                   140
                                       Posts                Followers Following


    The Fuck ...
       Videos that make you go WTF
       FOLLOW @CEO TO BE ACCEPTED 0

    Submit your video
    bit.ly/videosubmit
    Followed by insta.single, alicedoodledoo318
    and 8 others

                                                                                 Message



        SHIO NCNA




  Fashion Nova                Iti SUBMIT


                 MEM
                 MEM
                 •••

                                       wnen ur menas are tryin to nang out on
                                                                                                   roi
-ne: I'm gonna give the person i lik€ one of your down days
some space today
also me:                                                                          idk how some of y'ali sleep until like 2 in
                                         ..scat Its. toacthi.
                                                                                  the afternoon Irnao,like get up and do
                        rrik,4t
                                                                                  something




      NO Pm        'W P`f”ek

     3'act
                 j
                 "
                  ;. " ••• di                                                     Bitch I'm depressed
                t ,s
     5,00                                             cm,
                                                  lam awl
  Me in any aquarium trying to make       papaya peach pineapple banana spring
  personal connections with the fish      water mace powder and raw honey post
                                          workout smoothie                        How testing me is really like :


                                                                                                                Olt

                                                                                                 =111,111A


                                                        O                        C7                            0
@   Indarant
               Case 2:19-cv-07672-DMG-KS Document 1-1 Filed 09/04/19 Page 6 of 6 Page ID #:24
                                                                                                      0   C7 A


                                    dailyhumor_4u                   Follow      •••




         DAILY                      23,860 posts           5.3m followers             179 following
        HU OR
                                    Dailyhumor
                                    Your Daily Dose of Humor
                                       FOLLOW @CEO TO BE ACCEPTED(9
                                    No Copyright Intended (DM to Remove)

                                     • Submit Your Videos
                                    dailyhumor.co
                                    Followed by streetvines,schoolfeeling, epicfunnypage + 27 more




                                              This Account is Private

                                           Follow to see their photos and
                                                        videos.
